Citation Nr: 9923588	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  99-03 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for pain in multiple 
joints, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1993.  His DD-214 reflects that he served in South West Asia 
during the Persian Gulf War (Gulf War).  

This matter comes to the Board of Veterans' Appeals (Board) 
on in a manner that warrants some discussion.  In February 
1993, the veteran filed a claim of entitlement to service 
connection for plantar fasciitis with the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina (Winston-Salem RO).  His claim reflected his 
then-current address (the WNC address.)  In July 1993, the 
Winston-Salem RO received a letter from the veteran which 
reflected a new address for him (The RHNC address).  

In September 1995, the RO received a statement from the 
veteran, in which he asked that the RO consider his 
entitlement to service connection for, inter alia, pain in 
his joints, claimed as due to his service in the Gulf War.  
See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1998).  In other words, the veteran sought service 
connection for joint pain due to an "undiagnosed illness" 
pursuant to 38 U.S.C.A. § 1117 and his status as a veteran of 
South West Asia during the Gulf War, as compared to direct 
service connection for such disability pursuant to either 
38 U.S.C.A. § 1110 or 1131.  See Routen v. West, 142 F.3d 
1434, 1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 404 
(1998).  (Claims asserted pursuant to 38 U.S.C.A. § 1117, and 
its implementing regulation, 38 C.F.R. § 3.317, will 
hereinafter be referred to as Gulf War undiagnosed illness 
claims.)  The September 1995 claim also indicated that his 
address was the WNC address.  

In April 1996, the Winston-Salem RO transferred the claims 
folder to the RO in Nashville, Tennessee (Nashville RO), 
which at that time was the RO adjudicating Gulf War 
undiagnosed illness claims for the RO in North Carolina.  In 
April 1996, the Nashville RO sent the veteran a letter which 
requested certain information pertinent to his Gulf War 
undiagnosed illness claims (the Gulf War claim development 
letter).  The Gulf War claim development letter bears the WNC 
address, which was, at that time, the veteran's last known 
address.  

In September 1996, the Nashville RO received a statement from 
the veteran, in which he indicated that his address was the 
RHNC address.  

In October 1996, the Nashville RO sent the veteran a letter 
at his RHNC address, which was his last known address at that 
time.  The letter indicated that the Nashville RO had 
requested information from various private health care 
providers that the veteran had mentioned with respect to his 
claim, including a Dr. Puett.  

In January 1997, the Nashville RO entered a decision which 
granted service connection for plantar fasciitis of the 
veteran's right foot, but denied his Gulf War undiagnosed 
illness claims, including service connection for joint pain.  
In February 1997, the Nashville RO sent notice of that 
decision to the veteran and his representative, but addressed 
the notification letter to the veteran to the WNC address 
instead of the RHNC address, notwithstanding that the RHNC 
was his last known address at that time.  Cf. 38 C.F.R. 
§§ 3.1(q), 3.103(b) (1998) (claimants are entitled to 
notification of such decisions sent to their last known 
address).

In May 1997, the Nashville RO transferred the claims folder 
to the Winston-Salem RO.  In May 1997, the Winston-Salem RO 
entered a decision, denying service connection for joint pain 
claimed as due to an undiagnosed illness.  In June 1997, the 
Winston-Salem RO sent notice of that decision to the veteran 
and his representative.  However, like the Nashville RO, the 
Winston-Salem RO addressed the notification letter to the 
veteran at the WNC address, not the RHNC address, 
notwithstanding that the RHNC was his last known address in 
June 1997.  

Later in June 1997, the Winston-Salem RO received private 
treatment records reflecting the veteran's treatment by Dr. 
Puett for, inter alia, arthritis.  Over a year later, in June 
1998, the Winston-Salem RO sua sponte entered a decision 
which treated the records from Dr. Puett as if they were a 
petition to reopen a previously and finally denied claim of 
entitlement to service connection for joint pain due to an 
undiagnosed illness.  See 38 U.S.C.A. § 5108 (West 1991) 
("new and material evidence" required to reopen previously 
and finally denied claim); 38 C.F.R. §§ 3.104, 3.156 (1998) 
(regulations governing finality of RO decisions and new and 
material evidence, respectively).  In its June 1998 decision, 
the RO determined that its June 1997 decision denied 
entitlement to service connection for painful joints due to 
an undiagnosed illness based on claimed service in South West 
Asia, and that since that time, no new and material evidence 
had been submitted to warrant reopening the claim.

In July 1998, the Winston-Salem RO sent notice of the June 
1998 decision to the veteran.  Although the RO once again 
sent the notification letter to the WNC address, and not the 
(last known) RHNC address, in November 1998, the veteran 
submitted a notice of disagreement (NOD) with the June 1998 
decision.  The NOD also reflects the veteran's request for a 
hearing at the RO.  In December 1998, the RO issued a 
statement of the case (SOC) on the issue of "entitlement to 
service connection for arthritis (claimed as painful joints 
due to an undiagnosed illness)."  The SOC recited 38 C.F.R. 
§ 3.104 (the regulation governing to finality of RO 
decisions).  However, the SOC also recited 38 C.F.R. § 3.317 
(the regulation implementing 38 U.S.C.A. § 1117 as to the 
substantive elements of a Gulf War undiagnosed illness 
claim), and discussed (without citation) the provisions for 
service connection for disability on a "direct" basis, 
i.e., 38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. 
§ 3.303 (1998), as well as service connection, on a 
presumptive basis, for certain chronic disabilities 
manifesting to a compensable degree within a specific time 
after service, i.e., 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999), 38 C.F.R. §§ 3.307, 3.309 (1998).  The SOC found that 
there was nothing in the evidence to indicate that arthritis 
was related to service or that the veteran had joint pains 
that were due to an undiagnosed illness.  Thus, the SOC 
essentially addressed substantive matters of entitlement to 
service connection, notwithstanding that the June 1998 
decision had framed the issue as whether new and material 
evidence has been submitted.  

In January 1999, a RO hearing officer conducted a hearing, 
ostensibly on the matter of whether new and material evidence 
has been submitted sufficient to reopen a claim of 
entitlement to "service connection for arthritis," see 
Transcript (Tr.) p. 1.  However, the substantive provisions 
of service connection were also discussed during the hearing.  
[Tr. p. 5.]  In February 1999, the veteran submitted a 
substantive appeal, which addressed his treatment for 
"arthritis," and also reflected his belief that his 
arthritic symptoms were due to an "undiagnosed illness." 

The foregoing reflects that the Board has jurisdiction over 
the veteran's appeal.  See 38 U.S.C.A. §§ 7104, 7105 (West 
1991 & Supp.); 38 C.F.R. § 20.200 et. seq.  (1998).  However, 
the procedural posture of this case presents two questions.  
First, is the veteran's Gulf War undiagnosed illness claim on 
appeal actually a petition to reopen a previously and finally 
denied claim therefor?  The characterization of this issue is 
important because the Board's jurisdiction of the matter 
turns on the characterization of the matter on appeal.  See 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999); Hickson v. West, 12 Vet. App. 247, 
251 (1999), citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Second, is the issue of service connection for 
arthritis, which is a distinctly different type of claim from 
the veteran's Gulf War undiagnosed illness claim for joint 
pain, see Routen, 142 F.3d at 1441-42, properly before the 
Board?

As to the former question, the answer is that the issue on 
appeal is entitlement to service connection for joint pain, 
claimed as an undiagnosed illness, and not whether new and 
material evidence has been submitted sufficient to reopen 
that claim.  Specifically, neither the January 1997 nor the 
June 1997 decision, which denied service connection for joint 
pain due to undiagnosed illness, was sent to the veteran's 
last known address as required by regulation.  Thus, those 
decisions did not become "final," see 38 C.F.R. § 3.104, 
and are therefore not subject to reopening pursuant to 
38 U.S.C.A. § 5108.  See Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (a disallowed claim does not become a final 
determination where VA has failed to procedurally comply with 
statutorily mandated requirements); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (per curiam order) (where claimant never 
received notice of denial, one year period within which to 
file a NOD did not begin to run).  In short, there is no 
evidence that the veteran received actual notice of any 
denial of his February 1993 Gulf War undiagnosed illness 
claim of service connection for joint pain until November 
1998, when he filed his NOD with respect to the June 1998 
decision; thus, his September 1995 claim remains open in this 
regard.  Therefore, the Board will address the issue of 
entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness.

In light of the foregoing, the Board address whether the 
veteran has been adequately apprised of the nature of the 
matter being adjudicated, whether he has been given adequate 
notice of the need to submit evidence or argument on that 
matter, and an opportunity to submit such evidence and 
argument, and to address that question at a hearing, and, if 
not, whether the veteran has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  As 
explained above, the SOC, RO hearing transcript, and the 
veteran's VA Form 9 reflect that he had notice and 
opportunity to be heard on the substantive matter of service 
connection (either on the basis of 38 C.F.R. § 3.317 or 
otherwise), regardless of the RO's occasional 
characterization of the claim as a petition to reopen.  Thus, 
no prejudice to the veteran will ensue from the Board's 
recharacterization of the matter on appeal.  

As to the question of whether the matter of entitlement to 
service connection for arthritis is before the Board, the 
answer is yes.  Specifically, the June 1998 decision 
addressed whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection "for arthritis (claimed as painful joints 
as due to an undiagnosed illness)."  More importantly, the 
SOC framed the issue as entitlement to "service connection 
for arthritis (claimed as painful joints as due to an 
undiagnosed illness) [emphass added]," but addressed the 
substantive provisions of service connection not only for 
undiagnosed illness claims, but also for direct service 
connection and presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, both the RO hearing testimony 
[Tr. p. 5] and the veteran's substantive appeal reflect his 
intention to obtain service connection for arthritis as an 
alternative to obtaining service connection for joint pain 
due to an undiagnosed illness.  Thus, the Board will also 
address the matter of service connection for arthritis, but 
as a separate matter from the issue of entitlement to service 
connection for joint pain claimed as due to an undiagnosed 
illness.  See Routen, 142 F.3d at 1441-42.

As noted above, VA has not furnished the veteran, at his last 
known address, with notice of the January and June 1997 
denials of his claims of entitlement to service connection 
for disabilities other than painful joints.  This also means 
that he has not received a notice of appellate rights with 
respect thereto.  These items are referred to the RO for 
appropriate action. 

The Board also notes that in the veteran's February 1999 VA 
Form 9, he complained of shortness of breath and headaches, 
which he indicated were due to an undiagnosed illness.  
Shortness of breath is one of the disabilities subject to his 
still-open Gulf War undiagnosed illness claim, see January 
and June 1997 decisions.  However, the RO has not addressed 
the matter of service connection for headaches, claimed as 
due to an undiagnosed illness, in the first instance.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
a nexus between the veteran's arthritis and his period of 
military service.

2.  There is no competent medical evidence of a nexus between 
any chronic disability manifested by joint pain and an 
undiagnosed illness.

3.  The veteran's claims are not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for joint pain, as an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from July 1988 to February 
1993.  Private medical records from Rose Hill Medical Center 
(RHMC), dated from 1987 to January 15, 1988 (prior to 
service) reflect the veteran's treatment for inflammation of 
the ligament patellae and a probable boxer's fracture.  X-ray 
studies conducted by RHMC later in January 1988 revealed a 
fracture of the fifth metacarpal of the left hand.  

Service medical records include the March 1988 report of 
medical history, prepared in conjunction with the entrance 
examination.  On that report, the veteran indicated that he 
had broken a bone.  The examiner noted that this meant a 
fracture of the left hand four months prior to the generation 
of the report, and that the veteran denied any symptoms 
thereof at that time.  An attachment to the report, from the 
private treating physician at RHMC, reflects that this was a 
fracture of the left fifth metacarpal, resolved, with a good 
prognosis.  The report of medical history also reflects that 
the veteran noted that he had been hospitalized for a broken 
jaw, which the examiner noted had occurred three years prior 
to the generation of the report.  The contemporaneous report 
of the entrance examination reflects that examination 
revealed pes planus.  Otherwise, physical examination 
revealed no abnormality with respect to the veteran's upper 
or lower extremities, spine, or other musculoskeletal 
systems.  

Service medical records dated from March 1989 to December 
1991 reflect the veteran's complaints, at varying times, of 
ankle pain due to exercise and twisting while running (March 
1989, August 1990), shin splints (March 1989), and back and 
neck pain following a motor vehicle accident (October 1991).  
The pertinent assessments or diagnoses included no assessment 
(March 1989); right ankle sprain (August 1990); neck and back 
pain probably secondary to the motor vehicle accident 
(October 1991); soft tissue injury (November 1991); and 
resolving neck pain (December 1991).  

Service medical records dated from March to November 1992 
reflect the veteran's complaints of numbness in his right 
foot of up to eleven months' duration (e.g., March, April, 
and November 1992), and right foot pain (May 1992).  The 
pertinent diagnoses or assessments were suspect plantar 
fasciitis (March 1992), plantar fasciitis vs. pes planus 
(April 1992), chronic arch problem (May 1992), plantar 
fasciitis (May, June, September, October 1992), and flat foot 
(November 1992).  He was placed on profile for plantar 
fasciitis at various times during service.  

Service medical records also reflect that the veteran 
complained of left foot pain of up to one month's duration 
(May and June 1992).  The pertinent diagnoses or assessments 
were no assessment (May 1992); and plantar fasciitis (June 
1992).

In March 1992, the veteran presented for treatment, 
complaining of pain in his left knee, of two days' duration, 
as well as numbness in his right foot.  He also reported 
having been in a motor vehicle accident four months prior to 
the examination, and that he had experienced some discomfort 
in his back since then.  The assessment was retropatellar 
pain syndrome.  

In April 1992, the veteran presented for treatment with 
complaints of pain in his right hand and forefingers, of one 
day's duration.  The examiner noted that the veteran had been 
in the field and was shutting a tailgate.  The assessment was 
a possible fracture of the joint of the forefinger.  The 
veteran was referred to a physician's assistant, who rendered 
an assessment of strain and no fracture.  

In November 1992, the veteran presented for treatment with 
complaints of neck pain of four days' duration, and an aching 
pain in the back of his neck.  The assessment was a neck 
strain.  

In December 1992, the veteran presented for treatment with 
complaints of pain in his right index finger.  He reported 
that he caught a basketball the wrong way.  X-ray studies of 
his right hand were within normal limits and revealed no 
fractures.  The assessment was a contusion of his right 
second phalange.

A January 1993 opthomalogic service medical record reflects 
that the veteran had undergone a separation examination, but 
there is no report of that examination of record.  The 
veteran separated from service in February 1993.

Private treatment records from RHMC, dated from 1987 to July 
1995, include a July 1995 record which reflects the veteran's 
complaints of right hand numbness "and index and thumb 
finger."  He reported that he had been arrested that weekend 
and had handcuffs on very tightly, and that ever since then 
(two days), he had noted numbness.  The assessment was 
traumatic neuritis of the right wrist.  

Private treatment records from Duplin General Hospital (DGH), 
dated from March 1995 to September 1996, include an August 
1995 record reflecting the veteran's complaints of neck, 
lower back, and left hip discomfort, radiating into his left 
leg, as well as inability to turn his neck, of three weeks' 
duration.  The examiner noted that the veteran lived in an 
air-conditioned house, and that the veteran has a fan that 
blows directly on him.  The diagnostic impression was 
arthralgia vs. myalgia.  The instructions were to not have 
the fan blowing directly on him, and to take Parafon forte.  
Later in August 1995, the veteran returned for treatment, 
complaining of pain in his leg and the right side of his 
body, of three weeks' duration.  He also complained of pain 
in all major joints on his left.  The principal diagnosis was 
possible arthritis, but with a recommendation for testing of 
the "sed[imentation] rate."  Laboratory testing conducted 
later that day was negative for rheumatoid arthritis and 
antinuclear antibody (ANA).

A September 1995 VA outpatient record reflects the veteran's 
complaints of pain of arthritis "all over," swollen knees, 
and of having the "same symptoms as everyone that went to 
Saudi [Arabia]."  The diagnostic impression was left knee 
swelling.  

Private treatment records of Dr. David Puett, dated from 
September 1995 to September 1996, include a September 1995 
report reflecting the veteran's complaints of awakening with 
stiffness in his neck, aches and pain of his spine, pain in 
many muscle and joint areas, swelling of the left knee, and 
pain at the insertion site of the Achilles and plantar fascia 
tendons bilaterally, all of one months' duration.  Dr. Puett 
noted that screening laboratory studies demonstrated an 
elevated erythrocyte sedimentation rate (ESR), associated 
with a negative rheumatoid factor and ANA.  He noted the 
veteran's history of having served in the Army until 
approximately two years prior to the examination, and that 
the veteran spent seven months in Saudi Arabia, "although he 
had no problems at that time or soon thereafter."  He also 
noted that there were "no chronic medical problems."  The 
assessment was acute onset of inflammatory arthritis 
involving the spine, peripheral joints, and prominent tendon 
areas, present for the prior month.  Dr. Puett noted that the 
overall clinical picture was most consistent with reactive 
spondyloarthropathy, such as a limited Reiter's syndrome, and 
that ongoing mucosal irritation or infection had to be ruled 
out.  

The aforementioned records of Dr. Puett reflect that 
subsequent to the initial treatment, the veteran complained 
of, inter alia, pain in multiple joints, muscles, and tendons 
(September 1995, October 1995), stiffness along the spine and 
left elbow (November 1995), and swelling of the hands, feet, 
and knees (November 1995).  November 1995 treatment notes 
reflect that the ESR or "inflammation measure" was much 
better.  The report of a January 1996 bone scan was normal.  
The pertinent diagnostic assessments were reactive arthritis 
syndrome with spondylitis, tendonitis, asymmetric 
inflammatory arthritis, and sausage digits (September 1995), 
and inflammatory arthritis (October and November 1995, and 
March 1996).

During the January 1999 hearing at the RO, the veteran 
testified that, inter alia, he experienced joint aches while 
serving in the Persian Gulf.  [Tr. pp. 1-2.]  He also 
testified as to difficulties he has experienced with joint 
pain. 

The report of the October 1995 VA Persian Gulf examination 
reflects that the veteran complained of, inter alia, acute 
onset of pain in multiple joints "since August 1995," and 
swelling in his left knee.  The physician noted the veteran's 
history of military service, including plantar fasciitis 
during service.  He also noted the veteran's preservice 
fractures of the jaw and left hand.  The pertinent diagnostic 
impression was rule out rheumatoid arthritis.

The report of the March 1996 VA general examination reflects 
the veteran's complaints of, inter alia, multiple joint pain.  
He also complained of plantar fasciitis, of eight years' 
duration in his right foot, and eight months' duration in his 
left foot. The examiner noted that the veteran had been 
taking Prednisone for four months for polyarthritis.  The 
examiner also noted the veteran's history of service in Saudi 
Arabia from September 1990 to February 1991.  Laboratory 
testing conducted to rule out rheumatoid arthritis was 
negative.  Chest x-rays were normal.  The pertinent diagnosis 
was multiple joint arthritis by history, with a normal 
examination.  An attached report of consultation with a 
gastroenterologist reflects the veteran's history of 
treatment with Prednisone for arthritis, and a pertinent 
diagnostic conclusion of diarrhea and arthritis, rule out 
Crohn's disease.

Private treatment records from DGH, dated in September 1996, 
reflect the veteran's complaints of a laceration to the head, 
after being brought to the emergency room 
"lethargic/unconscious," smelling of an alcoholic 
substance.  The physician noted that the veteran had been 
involved in a fight, and had been struck on his head.  The 
diagnosis was a head contusion. 

II.  Analysis

Service connection for arthritis 

The veteran or his representative contend that the veteran is 
entitled to service connection for arthritis, on bases other 
than 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim only if 
the claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of facts 
pertinent to his claim, as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To sustain a well-grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  
Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical evidence), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and of a nexus between the in service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. den. sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  With respect to certain "chronic" 
disabilities, including osteoarthritis, a statutory 
presumption may operate in lieu of the nexus evidence needed 
to establish service connection, if such chronic disability 
manifests to a compensable degree with in a specified period 
of time following service (in the case of osteoarthritis, one 
year).  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  A well-grounded service 
connection claim may also be established where medical 
evidence links the veteran's complaints of continuity of 
symptomatology to a current disability.  Savage v. Gober, 
10 Vet. App. 489, 494-95, 497 (1997). 

Here, there is no medical evidence a nexus between the 
veteran's military service and any current arthritis.  
Moreover, the diagnoses of record do not tend to provide an 
etiological link between arthritis and a chronic disease 
first noted in service, or continuity of symptoms first noted 
in service.  Cf. Savage v. Gober, 10 Vet. App. at 494-95.  
There is also no plausible evidence which suggests that the 
veteran manifested osteoarthritis to a compensable degree 
within one year of his separation from active duty.  
Therefore, his claim of entitlement to service connection for 
arthritis is not well grounded, and VA has no duty to assist 
him in the development of evidence pertinent to his claim.  
See Epps, 126 F.3d at 1468. 

Thus, even accepting as true the veteran's account of his 
problems during and after service, and giving due 
consideration to his testimony at the January 1999 hearing 
and other statements, see King, 5 Vet.App. at 21, the Board 
nevertheless finds that evidence sufficient to make his claim 
well grounded has not been submitted.  While he is certainly 
competent to testify regarding the occurrence of an in-
service event or injury, and he is competent to testify 
regarding post-service symptomatology, see Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), there is no indication 
in the record that he has the medical expertise necessary to 
conclude that his current problems can be attributed to 
service.  Id.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for joint pain claimed as an undiagnosed 
illness

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for joint pain, due to an undiagnosed illness.  As 
a threshold matter, the Board notes that the Nashville RO 
complied with the development of the veteran's Gulf War 
undiagnosed illness claim as required by VA Circular 20-92-
29.  See, e.g., April 1996 RO Gulf War development letter to 
the veteran and October 1992 VA Gulf War examination reports.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  The regulation 
implementing the foregoing statute, Title 38 C.F.R. Section 
3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran's claim of entitlement to service 
connection for joint pain as an undiagnosed illness must be 
denied because the record lacks any competent (i.e. medical) 
evidence which links the veteran's complaints of joint pain 
or other symptomatology - which the Board assumes arguendo 
are competent evidence of a "chronic disability" for 
purposes of 38 C.F.R. § 3.317 - and any illness (or 
combination of illnesses) that cannot be attributed to a 
known clinical diagnosis.  

Particularly, the October 1995 VA Gulf War examination's 
diagnostic impression of "rule out rheumatoid arthritis," 
while not conclusive, fails to affirmatively link any illness 
to the veteran's complaints of chronic disability.  Moreover, 
the mere speculative nature of the diagnostic impression is 
not enough to plausibly show the existence of an undiagnosed 
illness, or even to suggest that the examiner believed such 
an illness existed.  Similarly, Dr. Puett's September 1995 
notation, that an ongoing mucosal irritation or infection had 
to be ruled out, is not affirmative evidence of the existence 
of any undiagnosed illness, and in any case, the veteran had 
only complained of symptomatology of one month's duration at 
that point.  Cf. 38 C.F.R. § 3.317 (requiring that lay 
evidence of chronic disability manifesting after South West 
Asia service be of at lease six months' duration, even if 
intermittent); see VAOPGCPREC 4-99.

While it is true that private records from DGH include a 
diagnostic impression of arthralgia vs. myalgia, and a 
diagnosis of "possible" arthritis (which was later ruled 
out, at least for rheumatoid arthritis), there is no link 
between such diagnoses and complaints of chronic disability 
of six months' duration, or complaints of joint pain during 
service in South West Asia during the Gulf War.  There could 
not have been such a link with respect to the "myalgia vs. 
arthralgia" diagnostic impression, because at that time the 
veteran indicated to the examiner that he had only 
experienced the symptomatology for three weeks, and not the 
six months required by 38 C.F.R. § 3.317.  The later DGH 
diagnosis of possible arthritis expresses no opinion as to 
whether the veteran had an illness other than arthritis (a 
known clinical entity), and no etiological opinion, 
commentary, or phraseology which might plausibly link the 
veteran's complaints of chronic joint pain to the diagnosis.  
Indeed, the report reflects that the veteran reported a 
history of symptoms of only three weeks' duration, and there 
is no evidence that the examiner had any  evidentiary basis 
on which to formulate such a nexus.

The September 1995 VA outpatient record's diagnostic 
impression of left knee swelling fails to link that 
diagnostic impression with any complaints of chronic 
disability, because there is no mention in that record of the 
duration of the veteran's symptomatology following South West 
Asia service or indication that the veteran experienced any 
knee pain while in South West Asia, notwithstanding that the 
report reflects the veteran's complaints of having the "same 
symptoms as everyone that went to Saudi [Arabia]."  The 
report expresses no etiological opinion, commentary, or 
phraseology whatsoever.  The same may be said with respect to 
the November 1992 in-service assessment of a neck strain.  

The report of the March 1996 VA general examination, the 
attached report of consultation with a gastroenterologist, 
the private medical records of Dr. Puett, and the in-service 
diagnoses of plantar fasciitis are not helpful to the veteran 
because they provide diagnoses of known clinical entities, 
and are thus not within the rubric of 38 U.S.C.A. § 1117 or 
38 C.F.R. § 3.317.

Private treatment records from DGH, dated in September 1996, 
reflect the diagnosis of a contusion, and even in the most 
liberal light can only be read as attributing that diagnosis 
to the post-service head trauma mentioned therein, not to an 
undiagnosed illness or disability experienced during the 
veteran's service in South West Asia.  Similarly, the July 
1995 private treatment record from RHMC, reflects a 
diagnostic assessment of traumatic neuritis of the right 
wrist that occurred during the handcuffing incident, without 
any comment on undiagnosed illness or mention of chronic 
disability.  The same may be said of the December 1992 in-
service injury of the veteran's right index finger, the April 
1992 in-service injury of his right hand and forefingers, the 
March 1992 in-service diagnosis of retropatellar pain 
syndrome (following a motor vehicle accident), and the in-
service assessments of neck and back pain probably secondary 
to motor vehicle accident (October 1991), soft tissue injury 
(November 1991, as a follow-up to the October 1991 
treatment), and resolving neck pain (December 1991, again as 
a follow-up to the October 1991 treatment and diagnosis).  

In short, there is no medical evidence which plausibly links 
an undiagnosed illness, or an illness that has escaped 
clinical diagnosis, to the veteran's complaints of chronic 
illness after his active duty in South West Asia during the 
Gulf War, or to his testimony regarding in-service joint pain 
[Tr. pp. 1-2].  See VAOPGCPREC 4-99.  Therefore, the 
veteran's claim is not well-grounded under 38 C.F.R. § 3.317.

Representative's arguments common to both claims

The representative contends, in his July 1999 appellate 
brief, that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) and M21-1, Part VI, 
 2.10(f), prior to denying the veteran's claim of service 
connection.  He further contends that, if the Board finds 
that the RO did not comply with these provisions, that the 
Board should remand the claim for "full development" of the 
claim.  These contentions are refuted by the recent case of 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), 
motion for en banc hearing den., Morton v. West, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam), which held that 
the cited provisions of M21-1 do not require evidentiary 
development until the claimant submits a well-grounded claim.  
See 38 U.S.C.A. § 5017(a).  In short, the requirement that VA 
fully develop a "claim" pursuant to M21-1, Part III,  
1.03(a) is not identical to VA's duty to assist in the 
development of "facts pertinent to [that] claim" pursuant 
to 38 U.S.C.A. § 5107(a), because the latter duty arises only 
after a well-grounded claim has been submitted.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); Robinette v. 
Brown, 8 Vet. App. 69 (1995); and compare 38 U.S.C.A. 
§ 5107(a) (West 1991) (duty to "assist" person who has 
submitted a well-grounded claim in development of facts 
pertinent to that claim) with 38 U.S.C.A. § 5103 (1991) (duty 
to "inform" any claimant, regardless of well groundedness, 
of evidence necessary to complete application for benefits). 

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will 
rely when deciding an appeal.  However, Ledford does not 
stand for this proposition.  In Ledford, The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the doctrine of exhaustion of administrative 
remedies requires an appellant to present issues at the 
administrative (RO and Board) level before The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) and the Federal Circuit will address those issues.  
136 F.3d at 779-82.  In any event, the Court bars the type of 
litigation by ambush which the representative eschews.  See, 
e.g., Marsh v. West, 11 Vet. App. 468, 471-72 (1998).  

Here, the RO did not address the well groundedness of the 
veteran's claim.  However, when an RO does not specifically 
address the question of whether a claim is well grounded, but 
instead, as here, proceeds to adjudication on the merits, see 
December 1998 SOC, there is no prejudice to the veteran 
solely from the omission of the well-grounded-claim analysis.  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  That 
proposition applies even where the RO has failed to provide 
the claimant with the laws and regulations pertaining to 
well-grounded claims, and notwithstanding that the Board 
denies the claim as not well grounded after the RO 
adjudicates the claim on the merits.  Id.  That is because 
the requirement that a claim be well grounded is merely a 
threshold matter, and its satisfaction does not, by itself, 
obtain anything for a claimant that he would not receive in a 
full merits adjudication.  Id.  Thus, the representative's 
contention here is inapposite. 

The representative contends in his appellate brief that the 
Meyer decision, supra, ignores the statutory provision that 
claimants have the initial burden of submitting a well-
grounded claim "[e]xcept when otherwise provided by the 
Secretary [of VA]," 38 U.S.C.A. § 5107(a), because the 
Secretary has provided such an exception via the promulgation 
of the aforementioned portions of M21-1.  The 
representative's argument lacks merit because the portions of 
M21-1 to which he refers do not create an exception to 
38 U.S.C.A. § 5107, as previously discussed.   

Finally, the representative asserts that the benefit-of-the-
doubt should be applied to the veteran's case.  However, the 
benefit-of-the-doubt doctrine is inapplicable where the claim 
in question is not well grounded.  Indeed, when evidence has 
not been submitted sufficient to make a claim well grounded, 
the Board does not have jurisdiction to adjudicate the claim 
on the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Therefore, the appeal as to the veteran's claims here must be 
denied.


ORDER

The veteran's claim of entitlement to service connection for 
arthritis is not well grounded; thus, the appeal of that 
issue is denied.

The veteran's claim of entitlement to service connection for 
joint pain, asserted pursuant to 38 C.F.R. § 3.317, is not 
well grounded; thus, the appeal of that issue is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

